Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 1-10000 WACHOVIA CORPORATION (Exact name of registrant as specified in its charter) 301 South College Street Charlotte, North Carolina 28288-0013 Telephone: (704) 374-6565 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) See Appendix A . (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12h-3(b)(1)(i) x Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: See Appendix B . Pursuant to the requirements of the Securities Exchange Act of 1934, Wells Fargo & Company (as successor by merger to Wachovia Corporation) has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Wells Fargo & Company, as successor to Wachovia Corporation Date: January 2, 2009 /s/ Robert L. Lee Robert L. Lee, Assistant Secretary Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature. Appendix A Common Stock, par value $3.33 1/3 per share Depositary shares representing 1/40th interest in a share of Wachovia 8.00% Non-Cumulative Perpetual Class A Preferred Stock, Series J, no par value 7.50% Non-Cumulative Perpetual Convertible Class A Preferred Stock, Series L, no par value Dividend Equalization Preferred Shares, no par value Appendix B Class of Security Number of Holders Common Stock, par value $3.33 1/3 per share None Depositary shares representing 1/40th interest in a share of Wachovia 8.00% Non- None Cumulative Perpetual Class A Preferred Stock, Series J, no par value 7.50% Non-Cumulative Perpetual Convertible Class A Preferred Stock, Series L, no par None value Dividend Equalization Preferred Shares, no par value None
